ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on June 26, 1979 (372 So.2d 976) affirming in part and reversing in part the final summary judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed July 30, 1981 and mandate now lodged in this court, quashed a portion of this court’s judgment.
NOW, THEREFORE, It is Ordered that this court’s mandate heretofore issued in this cause on August 13,1979 is withdrawn, the judgment of this court filed in this cause on June 26, 1979 except as is affirmed by the judgment of the Supreme Court dated July 30, 1981, 403 So.2d 414, is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the final summary judgment of the trial court is hereby reinstated. Costs allowed shall be taxed in the trial court (9.400 a Florida Rules of Appellate Procedure).